Citation Nr: 1704958	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-44 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating for service-connected osteoarthritis of the cervical spine in excess of 10 percent prior to September 17, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966 and from October 1973 to October 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a Board hearing in February 2012 and a transcript of the hearing is associated with the Veteran's electronic claims file. 

In November 2012 the Board remanded the issues on appeal for further development.  Following such development, in July 2015, the Board denied the Veteran's claim for a rating in excess of 10 percent for the cervical spine disability and remanded the claim for TDIU for further development.  

The Veteran appealed the Board's July 2015 decision with respect to the cervical spine disability rating to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand ("Joint Motion") of the Board's decision.  The parties agreed that the Board's decision to deny the increased rating for the cervical spine should be vacated, and case remanded, for further discussion of the Board's reasons and bases for its decision.  Specifically, the parties explained that the Board should have asked for clarification from the private physician regarding whether a goniometer was used to measure the Veteran's range of motion noted in a February 2012 letter, or alternatively, explained why such clarification was unnecessary.  

During the pendency of the appeal to the Court, a February 2016 rating decision  increased the cervical spine disability rating to 20 percent, effective September 17, 2015.  As higher ratings are available for the disability before and after that date and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to the cervical spine disability as set forth on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In view of the points raised in the Joint Motion as well as review of the file, the Board finds that further development is required in this case.

As an initial matter, the Board notes that since its July 2015 decision, the Veteran was provided with VA examinations for the cervical spine disability in September 2015 and January 2016.  The September 2015 VA examination findings led the AOJ to increase the disability rating for the cervical spine, to 20 percent.  In the August 2016 Informal Hearing Presentation, the Veteran's representative reported that the Veteran's cervical spine disability had worsened since the September 2015 VA examination.  Specifically, the Veteran's representative noted that the Veteran's cervical spine flexion was limited to less than 15 degrees with evidence of favorable ankylosis.  The Board notes that the Veteran was provided with a VA examination of the cervical spine in January 2016; however, the January 2016 VA examiner was unable to test the Veteran's range of motion.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that another examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

The Board reminds the Veteran that while VA has a duty to assist him in the development of his claims, he also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  Absent a showing of good cause, a claimant's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655; VAOPGCPREC 4-91 (Feb. 13, 1991). Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655 (a)).

Further, in light of the new evidence added to the file since the July 2015 decision, and the points raised in the Joint Motion, the Board finds that clarification from the Veteran's private physician, Dr. R.T., is required regarding the January 2012 range of motion findings discussed in the February 2012 letter.  The Board did not previously seek such clarification because, as discussed in the July 2015 decision, the range of motion findings appeared to be outliers, inconsistent with other evidence of record.  However, as the Veteran's cervical spine range of motion was significantly decreased during the September 2015 VA examination and the Veteran now contends that his range of motion is even worse, it appears that the missing information regarding the use of a goniometer in Dr. R.T.'s January 2012 examination may be "relevant, factual, and objective."  In such instances where missing information is "relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Therefore, on remand, the AOJ should send Dr. R.T. a letter asking him to clarify whether he used a goniometer to measure the Veteran's range of motion in January 2012.  If Dr. R.T. no longer has records regarding the January 2012 range of motion findings, ask Dr. R.T. if it is his usual practice to measure range of motion with a goniometer. 

Also on remand, all outstanding VA and private treatment records should be obtained.  In this regard, the Veteran reported during the January 2016 VA examination that he regularly sought treatment from a pain management specialist.  A review of the Veteran's file reveals that the aforementioned private physician, Dr. R.T., served as the Veteran's pain management specialist but the most recent record from Dr. R.T. is the February 2012 letter.  Thus, the Veteran should be offered another opportunity to submit an authorization and consent form for VA to obtain all outstanding records from Dr. R.T.  

The record also indicates that the Veteran at least occasionally receives VA outpatient treatment.  The most recent VA outpatient treatment record is dated in December 2015.  Therefore, any outstanding VA outpatient treatment records should also be obtained. 

Finally, the Veteran's claim for TDIU may be dependent on the assigned rating for his cervical spine disability, as well as any evidence received on remand regarding the cervical spine disability.  Thus, on remand, following all development for the cervical spine disability, the AOJ should reevaluate the claim for TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).    
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment dated since December 2015.  Also, request the Veteran to identify any private treatment providers, including Dr. R.T. and/or any other private pain management specialist, and request that he complete an authorization and consent form so that VA may obtain any outstanding private records on his behalf. 

2.  Seek clarification from Dr. R.T. regarding whether a goniometer was used to measure the Veteran's cervical spine range of motion in January 2012.  :This appeal was remanded by the Court for this specific purpose.  If Dr. R.T. no longer has records regarding that specific treatment, Dr. R.T. ask Dr. R.T. to discuss whether it is his usual practice to measure range of motion with a goniometer.

3.  Afford the Veteran a VA examination to determine the nature and severity of his cervical spine disability, to include any associated neurological abnormalities.  The electronic claims files must be made available to the examiner for review.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should complete the following:

The VA examiner should conduct range-of-motion testing of the cervical spine and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should provide the range of motion measurement indicating where pain begins, if appropriate.  Any additional loss of motion with repetitive movement as well as passive and active range of motion must be noted.  The examiner should inquire as to periods of flare-ups, and note the frequency and duration of any flare-ups.  The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should endeavor to provide an adequate estimation of the additional loss of function due to flare-up or repeated use.

Additionally, the examiner should specifically address whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine.  

The examiner should also indicate whether any intervertebral disc syndrome of the cervical spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

The examiner must also identify any neurological abnormalities associated with the cervical spine disability. The examiner should specifically contemplate the presence of radiculopathy.  In doing so, consider the Veteran's sworn testimony that he experiences tingling and numbness down his left arm and palm of his left hand, to his last three fingers as well as occasional symptoms radiating down the right arm to the elbow or a little beyond the elbow. 

Any nerves affected, or seemingly affected, by radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  

The VA examiner should assess the functional impairment caused by the Veteran's cervical spine disability. 

All opinions offered should be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The AOJ should review the electronic claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal, to include the claim for TDIU.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




